Citation Nr: 0732381	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran's May 2005 Statement of the Case also addressed 
the propriety of the initial noncompensable evaluations for 
service-connected left knee and gastroesophageal reflux 
disorders, as well as separate claims of service connection 
for facial and left leg scars, hypertension, sinus 
bradycardia, tooth trauma, hearing loss, and a left ear scar.  
In his July 2005 Substantive Appeal, however, the veteran 
specified that the hypertension issue was the only issue that 
he was presently appealing.



FINDINGS OF FACT

The veteran's hypertension has been shown to have been 
manifest within one year following service, and there is no 
evidence to suggest that it was not manifest to a compensable 
degree during that period.  


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records reflect that, in the 
latter period of his service, he was seen on several 
occasions for elevated blood pressure.  Readings include 
151/97 in October 2002, and 142/90, 146/94, and 150/94 in 
April 2003.  A May 2003 record indicates lower blood 
pressure, of 138/88, but an assessment of borderline 
hypertension was rendered.

An October 2004 VA hypertension examination reflects that the 
veteran had a history of elevated blood pressure in service 
in 2002 and that he was started on medication for this 
disorder in 2003.  The examination revealed blood pressure of 
131/96 sitting, 130/97 standing, and 123/70 recumbent.  There 
were no arteriosclerotic complications.  The final diagnosis 
was hypertension under treatment.  

In an April 2005 addendum, the VA examiner noted that the 
veteran's "current hypertension had its onset on 2003 and he 
is on medication for this."  However, the examiner did not 
find that the hypertension started in service, and the 
veteran had elevated diastolic pressure on only one occasion.  
The examiner further indicated that the veteran was found to 
have sinus bradycardia with sinus arrhythmia in service and 
that his bradycardia had been accentuated by a beta blocker 
for hypertension; however, there was no underlying heart 
disease causing sinus bradycardia.

Even if the April 2005 VA opinion reflects that the veteran's 
hypertension was not first manifest in service, the examiner 
confirmed that this disorder had its onset in 2003.  As the 
veteran's service ended in June 2003, it therefore follows 
that the onset of this disability was within the one-year 
presumptive period set forth in 38 C.F.R. § 3.307(a)(3).  

The Board is aware that the presumptive service connection 
regulations indicate that the criteria for service connection 
are met if the chronic disability in question is manifest to 
a compensable degree within one year.  Under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, a 10 percent evaluation is 
warranted in cases of diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

In this regard, the Board finds that there is insufficient 
evidence of record to definitively ascertain the degree of 
severity of hypertension within the one-year period, but 
there has been a finding that he was put on medication within 
that period.  Of note to the Board is that the veteran had 
diastolic pressure above 90 during his VA examination despite 
being on medication.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, note 1 (indicating that the term "hypertension" means 
that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.).  
Accordingly, the Board has resolved all doubt in the 
veteran's favor in terms of the question of the degree of 
severity during that period.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Overall, the evidence supports entitlement to service 
connection for hypertension on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.  The claim is thus granted in 
full.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


